RUSSELL, Judge
(concurring in part and dissenting in part).
I concur in the decision of the majority to affirm the trial court. However, I would find that the appeal is frivolous and would award damages in the amount of $500 pursuant to Rule 38, Alabama Rules of Appellate Procedure, for the following reason.
The appellant contends that he is entitled to have rents collected by the appellee pri- or to the date of redemption prorated to *618the date of redemption. As this court stated in Hicklin, 574 So.2d 822, the appellant is entitled to rents subsequent to the redemption date. We found there that, because the amount necessary to redeem under § 6-5-252, Ala.Code 1975, had not been paid or tendered, redemption had not occurred at the time of the trial court’s order. Id. The appellant again asks for proration of rents prior to the time of redemption, an issue already decided by this court, thereby causing the appellee to have additional expense in attorney’s fees.